Citation Nr: 9931304	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-03 248A	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical services received from March 31 through April 
2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active duty from July 1942 to November 1945.  
The veteran was a prisoner of war of the German government 
from October 14, 1944 to May 3, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Milwaukee, 
Wisconsin.  

While this appeal was pending, a new regulation concerning 
procedures for reconsideration of claims for reimbursement 
for non-VA care not authorized in advance, and certain other 
benefits administered by the Veterans Health Administration 
(VHA), was promulgated and became final, effective from 
August 17, 1999.  See 38 C.F.R. § 17.133 (Effective August 
17, 1999).  The new regulation provides, in pertinent part, 
that: 
An individual who disagrees with the initial decision 
denying the
claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

As the veteran in this case has not yet had the opportunity 
to request reconsideration of the adverse determination made 
by the MAS of the Milwaukee, Wisconsin VAMC, and to request, 
if he chooses to do so, a meeting with the immediate 
supervisor of the initial decision-maker, in order to ensure 
full compliance with due process requirements, the case must 
be REMANDED to the VA Regional Office (RO) in Milwaukee, 
Wisconsin for forwarding to the MAS of the Milwaukee, 
Wisconsin VAMC for the development listed below:

1.  The MAS of the Milwaukee, Wisconsin 
VAMC should notify the veteran and his 
representative of his right to request 
reconsideration, and a meeting with the 
immediate supervisor of the initial VA 
decision-maker, pursuant to regulation 
38 C.F.R. § 17.133, and allow him the 
appropriate opportunity to do so.

2.  In the event that the veteran 
requests reconsideration of the 
determination made by the MAS of the 
Milwaukee, Wisconsin VAMC to deny 
reimbursement or payment of the cost of 
the private medical services he received 
from March 31 through April 2, 1997, the 
MAS should then ensure that the 
provisions of 38 C.F.R. § 17.133 
concerning any requested meeting, and the 
issuance of a written decision by the 
immediate supervisor of the initial VA 
decision-maker, are followed.  If an 
additional meeting is held and additional 
evidence or testimony is elicited, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


